ON REHEARING GRANTED
PER CURIAM.
Appellees, in their petition for rehearing, have pointed out an oral stipulation entered before the trial court relative to attorneys’ fees after remand which, in essence, permitted the testimony taken at the first trial to be considered at the second trial. Therefore, there was sufficient competent evidence in the record concerning attorneys’ fees to fix an award of a reasonable fee to the attorneys for the appel-lees.
We find that the trial court erred in failing to fix any attorneys’ fees in the final judgment, and the matter is returned to the trial court with directions to fix a fee to be awarded. In all other respects, the final judgment here under review is hereby affirmed, in accordance with our previous opinion rendered in this cause on July 18, 1967.